Case

©0o A AN Dn FF WW NYO

NO wo PbO NO NO NO HN NO He HF KF KF HF EF Ee Oe O_O
AN DN OW fF WY NYO KF CO UO WBnANn WDB Wn fF WW NY KF OS

28

SNYDER BURNETT
EGERER, LLP

5383 Hollister Avenue
Ste 240

Santa Barbara, CA 93111

 

P:21-cv-00606-JFW-MAA Document 46 Filed 08/04/21 Page1of1i Page ID#:825

JEFFREY JONES, an individual,

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

Case No. 2:21-cv-00606 JFW (MAAx)

Plaintiff,
Hon. John F. Walter, Courtroom 7A
V.
COSTCO WHOLESALE JUDGMENT GRANTING
CORPORATION, a business entity, DEFENDANT?’S MOTION FOR
SUMMARY JUDGMENT
Defendants.

 

Motion for Summary Judgment,

Dated: August 4, 2021

Whereas the Court granted Defendant Costco Wholesale Corporation’s

IT IS ORDERED AND ADJUDGED that plaintiff Jeffrey Jones take
nothing, that this action be dismissed on the merits with prejudice, and that

defendant Costco Wholesale Corporation recover its costs.

Lid. Vlei
Bat al F. Walter
tates District Court Judge

1

 

 

 

JUDGMENT

 
